Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered February 19, 2002, convicting him of criminal possession of a controlled substance in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s unpreserved contention, the Supreme Court’s supplemental charge on circumstantial evidence did not deprive him of a fair trial. The supplemental charge conveyed a correct statement of the law (see People v Geraci, 85 NY2d 359, 369 [1995]; People v Ford, 66 NY2d 428, 442 [1985]; People v Benzinger, 36 NY2d 29, 32 [1974]; People v Jackson, 261 AD2d 636, 637 [1999]). Moreover, the charge, read in its entirety, was fair, balanced, and not prejudicial to the defendant (see People v Mitchell, 129 AD2d 589, 590 [1987]; cf. People v Brabham, 77 AD2d 626 [1980]).
The sentence imposed was not excessive, nor was it improperly based on crimes for which the defendant was acquitted (see People v Matthews, 1 AD3d 530 [2003]; People v Ferere, 294 AD2d 596, 597 [2002]; People v Suitte, 90 AD2d 80 [1982]; cf. People v Innis, 288 AD2d 236 [2001]; People v Santiago, 277 AD2d 258, 259 [2000]). Ritter, J.P., Goldstein, Crane and Rivera, JJ., concur.